FILED
                             NOT FOR PUBLICATION                               JUN 17 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JULIAN VARGAS,                                    No. 09-55609

               Plaintiff - Appellant,             D.C. No. 5:08-cv-00822-VBF-SS

  v.
                                                  MEMORANDUM *
D. WABAKKEN, Correctional Lieutenant,
in his/her official capacity,

               Defendant - Appellee.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Julian Vargas, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 due process action arising from

a prison disciplinary charge for the possession of heroin. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Sacks v. Office of Foreign Assets

Control, 466 F.3d 764, 770 (9th Cir. 2006). We affirm.

      The district court properly dismissed Vargas’s due process claim because he

failed to allege facts in his second amended complaint that implicate a

constitutionally-protected liberty or property interest. See Sandin v. Conner, 515

U.S. 472, 487 (1995) (a misconduct record that will not inevitably affect future

parole decisions “is simply too attenuated to invoke the procedural guarantees of

the Due Process Clause.”). To the extent Vargas contends the misconduct report

resulted in a loss of good time credits that will affect the duration of his sentence,

his claim is Heck-barred. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

(barring section 1983 actions when judgment in favor of the plaintiff would

necessarily imply the invalidity of a sentence not otherwise invalidated).

      Contrary to Vargas’s contention, the district court did not abuse its

discretion by denying further leave to amend. See Miller v. Yokohama Tire Corp.,

358 F.3d 616, 622 (9th Cir. 2004) (“Where the plaintiff has previously filed an

amended complaint . . . the district court’s discretion to deny leave to amend is

particularly broad.”) (citation and internal quotation marks omitted).

      Vargas’s remaining contentions are unpersuasive.

      AFFIRMED.


                                            2                                    09-55609